11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT
Stephen C. Cole and Robert Strack,        * From the 238th District
                                            Court of Midland County,
                                            Trial Court No. CV47686.

Vs. No. 11-12-00265-CV                         * January 15, 2015

Michael McWillie, Wanda Juanita              * Opinion by Wright, C.J.
Phillips, and Delvonne Burke,                  (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)
      Both the opinion and judgment of this court dated August 29, 2014, and
entered in the minutes of this court at Volume 37, page 408 are withdrawn. The
opinion and judgment of this court dated January 15, 2015, are substituted therefor.

                             11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT
Stephen C. Cole and Robert Strack,        * From the 238th District
                                            Court of Midland County,
                                            Trial Court No. CV47686.

Vs. No. 11-12-00265-CV                         * January 15, 2015

Michael McWillie, Wanda Juanita                * Opinion by Wright, C.J.
Phillips, and Delvonne Burke,                     (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)
       This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court, and we remand this cause to the trial court for
further proceedings consistent with this court’s opinion. The costs incurred by
reason of this appeal are taxed against Michael McWillie, Wanda Juanita Phillips,
and Delvonne Burke.